Citation Nr: 1018816	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  08-14 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active duty from January 1991 to March 
1991.  He had a period of active duty for training (ACDUTRA) 
from June 1990 to September 1990.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.
 
In an October 2006 claim, the appellant requested nonservice-
connected pension.  He also requested nonservice-connected 
pension in a June 2008 statement.  The RO sent the appellant 
a July 2008 VCAA notice letter for nonservice-connected 
pension.  However, the claims folder does not indicate that 
the claim has been adjudicated.

The issue of entitlement to nonservice-connected pension has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it and it is referred 
to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After reviewing the record, the Board finds that VA has not 
completed its duty to assist under the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  With regard 
to the duty to assist, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c)(d) (2009).  Such assistance 
includes making as many requests as necessary to obtain 
relevant records (including service treatment records) from a 
federal department or agency until VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.

The claims folder contains one service treatment record from 
the appellant's service, a February 1989 enlistment 
examination report.  In a November 2007 letter, the RO asked 
the appellant for additional information concerning his 
service.  The appellant submitted a November 2007 statement 
indicating the locations of his service.  In a March 2008 
substantive appeal, the appellant's sent two DD Form 214s and 
noted that his former U.S. Army Reserves unit has been 
abandoned and his records may be with the Pennsylvania 
National Guard.  As the appellant's representative notes in a 
March 2010 Informal Hearing Presentation, the DD Form 214s 
contain information about the appellant's units.  A February 
2008 memorandum indicating the service treatment records were 
unavailable does not indicate that the RO requested the 
appellant's service records from the Pennsylvania National 
Guard with identification of his units.  The February 2008 
memorandum reflects that the RO contacted the Kansas Adjutant 
General, but not the Pennsylvania Adjutant General.  
Therefore, an additional attempt should be made to obtain the 
appellant's service treatment records.

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant's U.S. Army 
Reserve units, Pennsylvania National 
Guard, and any other appropriate facility 
to request the complete service treatment 
records and service personnel records of 
the appellant for his full periods of 
service in the U.S. Army Reserves.  
Information provided by the Veteran in a 
November 2007 statement as to the 
locations of his service should be 
provided.  If no records are available, 
the claims folder must indicate this fact.  
All efforts to obtain these records must 
be documented in the claims folder.

2.  Thereafter, readjudicate the issues on 
appeal of entitlement to service 
connection for migraine headaches and 
entitlement to service connection for an 
acquired psychiatric disability, to 
include bipolar disorder.  If any benefit 
sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



